Title: Tobias Lear to Clement Biddle, 21 December 1789
From: Lear, Tobias
To: Biddle, Clement


          
            Dear Sir,
            New York, December 21 st 1789
          
          I have to acknowledge your three favors of the 22d & 30th of Novr and 10th of Decr—all of which have been duly laid before the President, who now directs me to request that you will be so good as to inform me in your next, at what price per bushel 350 bushels of Buckwht could be delivered at Alexandria if sent in bags, includg the cost of the Buckwheat—the bags—commission on purchasing—freight and every incidental charge; and what would be the cost per bushl if sent in Barrels including every expense as above. He wishes this particular calculation to determine whether he shall procure it from Philadelphia or from the back Counties in Virginia—and requests this information to be given, if it can be obtained, in the course of this week, that he may, in his letter of next week to Major Washington, direct him to procure it from the back Country or wait its arrival from Philadelphia. From your last letter it is not probable the Buckwheat could be got in time to send (if it should be ordered) before the Rivers close, therefore, the calculation, I suppose, must be made with an idea of its being forwarded as early in the spring as possible.
          Mrs Washington will be much obliged to you to get from Mr Reinagle, who taught Miss Custis music last summer, such music as he thinks proper for her to progress with through the winter—and pay him for the same, which you will be good enough to forward to New York.
          Present my best Respts to Mrs Biddle—and tell her I will present her compliments to Mrs Lear on the first day of my marriage whenever that may be —and I thank you, my dear Sir, for your kind congratulations which shall be reserved for the proper occasion. I am, with very sincere esteem Dr Sir, Yr most Obedt Sert
          
            Tobias Lear.
          
        